Name: Council Regulation (EC) No 50/1999 of 18 December 1998 laying down, for 1999, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 L 13/59EN Official Journal of the European Communities18.1.1999 COUNCIL REGULATION (EC) No 50/1999 of 18 December 1998 laying down, for 1999, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1) and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas, in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (2), the Community and Norway have held consultations concerning their mutual fishing rights for 1999 and the management of common biological resources; Whereas, in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1999 should be fixed for the vessels of the other party; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on reciprocal access to fishing in the Skagerrak and Kattegat provides that each party shall grant vessels of the other parties access to its fishing zone in the Skagerrak and part of the Kattegat up to four nautical miles from the baselines; Whereas, in a setting comprising the Community, the Faeroes, Iceland, Norway and the Russian Federation, consultations were also held on the management and sharing of Norwegian spring-spawning herring (Atlanto-Scandian herring) in 1999; Whereas these consultations led, inter alia, to subsequent arrangements on reciprocal access, under which Norway may fish 9 000 tonnes of its share in Community fishing waters north of 62 ° N; (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). (2) OJ L 226, 29.8.1980, p. 48. Whereas it is for the Council to lay down the specific conditions under which such catches must be taken; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3); Whereas Article 3(2) of Commission Regulation (EEC) No 1381/87 of 20 May 1987, establishing detailed rules concerning the marking and documentation of fishing vessels (4), provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals; Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 1. Vessels flying the flag of Norway are hereby authorised until 31 December 1999 to fish for the species listed in Annexes I and IA, within the geographical and quantitative limits laid down therein and in accordance with this Regulation, in the 200-nautical-mile fishing zone of the Member States in the North Sea, Skagerrak, Kattegat, Baltic Sea and Atlantic Ocean north of 43 ° 009 N. 2. Fishing authorised pursuant to paragraph 1 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of Member States are measured; however, fishing in the Skagerrak will be allowed seawards of four nautical miles from the Danish baselines. (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). (4) OJ L 132, 21.5.1987, p. 9. L 13/60 EN Official Journal of the European Communities 18.1.1999 3. Fishing in the parts of ICES division IIIa bounded in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest point on the Swedish coast shall not be subject to quantitative limitations, with the exception of fishing for mackerel and saithe. 4. Notwithstanding paragraph 1, unavoidable by-catches of species for which no quota has been fixed in a given zone shall be permitted within the limits laid down by the conservation measures in force in the zone concerned. 5. By-catches, in a given zone, of a species for which a quota is established in that zone shall be counted against the quota concerned. Article 2 1. Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article. 2. The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex II shall be entered. 3. The vessels referred to in paragraph 1, except for those fishing in ICES division III a, shall transmit to the Commission, in accordance with the rules laid down in Annex III, the information set out in that Annex. 4. Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and indicating the calibration of the tanks in cubic metres at 10-centimetre intervals. 5. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides. Article 3 1. When fishing in any ICES division under the quotas fixed in Article 1, vessels exceeding 200 GRT must hold a licence and special fishing permit issued by the Commission on behalf of the Community and must observe the conditions as established by that licence and special fishing permit. By way of derogation from the first subparagraph, 10 licences and special fishing permits valid on any one day shall be issued by the Commission on behalf of the Community for vessels fishing herring in ICES division II a (north of 62 ° N). Norway shall notify to the Commission the name and characteristics of the vessels for which licences and special fishing permits may be issued. 2. The Commission shall issue the fishing licences and special fishing permits referred to in paragraph 1 to all vessels for which a licence and special fishing permit is required by the Norwegian authorities. Requests for amendments to the list of vessels licensed may be made at any time and shall be processed expeditiously. 3. When an application for a licence and special fishing permit is submitted to the Commission, the following information must be supplied: (a) name of the vessel; (b) registration number; (c) external identification letters and numbers; (d) port of registration; (e) name and address of the owner or charterer; (f) gross tonnage and overall length; (g) engine power; (h) call sign and radio frequency; (i) intended method of fishing; (j) intended area of fishing; (k) species for which it is intended to fish; (l) period for which a licence is required. 4. Each licence and special fishing permit shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence and special fishing permit. 5. Licences and special fishing permits may be cancelled with a view to the issue of new licences and special fishing permits. Such cancellations shall take effect on the day before the date of issue of the new licences and special fishing permits by the Commission. New licences and special fishing permits shall take effect from their date of issue. 6. Licences and special fishing permits shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Article 1 have been exhausted. L 13/61EN Official Journal of the European Communities18.1.1999 7. Licences and special fishing permits shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation. 8. For a period not exceeding 12 months, no licence and special fishing permit shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met. 9. The Commission shall submit on behalf of the Community, to Norway, the name and the characteristics of the Norwegian vessels which will not be authorised to fish in the Communitys fishing zone for the next month(s), as a consequence of an infringement of Community rules. Article 4 Fishing within the quotas fixed in Article 1 for blue ling, ling and tusk, shall be permitted provided that use is made of the method commonly known as long-lining in ICES division V b and sub-areas VI and VII. Article 5 The use of trawls and purse seines for the capture of pelagic species shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight. Article 6 Vessels authorised to fish on 31 December may continue their fishing activities as from the beginning of the following year, on the basis of this authorisation, until the new lists of vessels for the year in question have been approved by the Commission on behalf of the Community. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER L 13/62 EN Official Journal of the European Communities 18.1.1999 ANNEX I Norwegian catch quotas for 1999 (in metric tonnes, fresh round weight) Species Area within which fishing is authorised Quantity Mackerel ICES VI a (2), VII d, e, f, h, II a 12 020 (6) Herring ICES VI a (2) 2 400 Sprat ICES IV 19 000 Cod ICES IV 12 510 Haddock ICES IV 10 000 Saithe ICES IV, Skagerrak (3) 50 000 Whiting ICES IV 4 400 Plaice ICES IV 3 375 Mackerel ICES IV, III a 40 400 (7) Sandeel, Norway pout, blue whiting ICES IV 50 000 (8) Blue whiting ICES II, IV a, VI a (2), VI b, VII (4) 235 000 (9) (10) Blue ling ICES IV, V b, VI, VII, II a 1 000 (11) (12) Ling, tusk ICES IV, V b, VI, VII, II a 16 000 (11) (12) Dogfish ICES IV, VI, VII 600 (13) Basking shark (1) ICES IV, VI, VII 100 Porbeagle ICES IV, VI, VII 200 Shrimp ICES IV 100 Other species ICES IV, II a 5 000 (14) Herring ICES IV a, b 50 000 Horse mackerel ICES IV 2 000 Combined quota ICES V b, VI, VII 1 000 (15) Greenland halibut ICES II a, VI (5) 1 055 (1) Basking shark liver. (2) North of 56 °309 N. (3) Limited in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest coast of Sweden. (4) West of 12 °009 W. (5) Taken with long lines only in sub-area VI. (6) Of which 12 020 tonnes may be fished from 1 October to 31 December 1999 in Community waters in division IV a. (7) May be fished in division IV a only, except for 3 000 tonnes which may be fished in division III a. (8) Of which sandeel alone not more than 50 000 tonnes or Norway pout and blue whiting together not more than 50 000 tonnes. Up to 10 000 tonnes of the Norway pout quota may be fished in division VI a north of 56 °309 N. However, this quantity should be deducted from the quota of sandeel, Norway pout and blue whiting in sub-area IV. (9) Of which no more than 40 000 tonnes may be fished in division IV a. (10) Of which up to 9 000 tonnes of Argentine may be fished. (11) Of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in sub-areas VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in sub-areas VI and VII shall not exceed 3 000 tonnes. (12) Of which ling may be a maximum of 13 000 tonnes, tusk a maximum of 7 000 tonnes and blue ling a maximum of 3 000 tonnes. Taken with long lines in division V b and sub-areas VI and VII. (13) Including catches taken with long lines of grey shark and black shark, bird beak dogfish, leafscale gulper shark, greater lantern shark, smooth lantern shark and Portuguese dogfish. (14) Including fisheries not specifically mentioned; exceptions may be introduced after consultations, as appropriate; catches of sole shall be limited to by-catches only. (15) Taken with long lines only, including rat tails, mora mora and greater fork beard. L 13/63EN Official Journal of the European Communities18.1.1999 ANNEX IA Norwegian spring-spawning herring (Atlanto-Scandian herring) Norwegian catch quotas for 1999 (in tonnes, fresh round weight) Species Area within which fishing is authorised Quantity Herring ICES II a 9 000 ANNEX II When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries, the following details are to be entered in the log-book immediately after the following events: 1. After each haul: 1.1. the quantity (in kilograms live-weight) of each species caught; 1.2. the date and the time of the haul; 1.3. the geographical position in which the catches were made; 1.4. the fishing method used. 2. After each transhipment to or from another vessel: 2.1. the indication received from or transferred to; 2.2. the quantity (in kilograms live-weight) of each species transhipped; 2.3. the name, external identification letters and numbers of the vessel to or from which the transhipment occurred. 3. After each landing in a port of the Community: 3.1. name of the port; 3.2. the quantity (in kilograms live-weight) of each species landed. 4. After each transmission of information to the Commission of the European Communities: 4.1. date and time of the transmission; 4.2. type of message: IN, OUT, ICES, WKL or 2 WKL; 4.3. in the case of radio transmission: name of the radio station. L 13/64 EN Official Journal of the European Communities 18.1.1999 ANNEX III 1. The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows: 1.1. On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries: (a) the information specified under 1.5; (b) the quantity (in kilograms) of each species of fish in the hold; (c) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry. 1.2. On each occasion the vessel leaves the zone referred to under 1.1: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species of fish in the hold; (c) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e) the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; (f) the quantity (in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient. 1.3. At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel, and at weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches were made. 1.4. On each occasion the vessel moves from one ICES division to another: (a) the information specified under 1.5; (b) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c) the ICES division in which the catches have been taken. 1.5. (a) The name, call sign, external identification letters and numbers of the vessel and the name of its master; (b) the licence number if the vessel is under licence; (c) the serial number of the message for the voyage concerned; (d) identification of the type of message; (e) the date, the time and the geographical position of the vessel. 2.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4. 2.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessels behalf by another vessel. L 13/65EN Official Journal of the European Communities18.1.1999 3. Name of radio station Call sign of radio station Skagen OXP BlÃ ¥vand OXB RÃ ¸nne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen PCH Oostende OST North Foreland GNF Humber GKZ Cullercoats GCC Wick GKR Portpatrick GPK Anglesey GLV Ilfracombe GIL Niton GNI Stonehaven GND Portishead GKA GKB GKC Lands End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC Thorshavn OXJ Bergen LGN Farsund LGZ FlorÃ ¸ LGL Rogaland LGQ TjÃ ¸me LGT Ã lesund LGA 4. Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order:  name of vessel;  call sign;  external identification letters and numbers;  serial number of the message for the voyage in question;  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1: IN,  message when leaving one of the zones referred to under 1.1: OUT,  message when moving from one ICES division to another: ICES,  weekly message: WKL,  three-day message: 2 WKL;  the date, the time and the geographical position;  the ICES divisions/sub-areas in which fishing is expected to commence;  the date on which fishing is expected to commence;  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5;  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5;  the ICES divisions/sub-areas in which the catches were made; L 13/66 EN Official Journal of the European Communities 18.1.1999  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission;  the name and call sign of the vessel to and/or from which the transfer was made;  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission;  the name of the master. 5. The code to be used to indicate the species on board as mentioned in 4 above: PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aeglefinus), HAL  Halibut (Hippoglossus hipploglossus), MAC  Mackerel (Scomber scombrus), HOM  Horsemackerel (Trachurus trachurus), RNG  Round-nose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangus merlangus), HER  Herring (Clupea harengus), SAN  Sandeel (Ammodytes spp.), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Triopterus esmarkii), LIN  Ling (Molva molva), PEZ  Shrimp (Panaeidae), ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp.), PLA  American plaice (Hippoglossoides platessoides), SQX  Squid (Illex spp.), YEL  Yellowtail flounder (Limanda ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS  Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp.), POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp.), MNZ  Angler/monk (Lophius spp.), NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius), ARG  Argentine (Argentina sphyraena), OTH  Other.